AYRES, Judge.
This is a companion case to that of Mrs. Cynthia Sue Arnold v. Liberty Mutual Insurance Company et al., bearing No. 11448 of the docket of this court, with which it was consolidated for trial and which was this day decided (236 So.2d 584).
This is an action for damages for personal injuries sustained by plaintiff in an accident of April 18, 1967, for property damage to his automobile, for medical and hospital expenses incurred in the treatment of his wife for the injuries sustained by her, and for the loss of her wages allegedly occasioned by the accident.
There was judgment in favor of plaintiff for damages for the personal injuries sustained by him in the sum of $250.00 and for medical and hospital expenses aggregating $1,622.80. From this judgment, the defendant Liberty Mutual Insurance Company prosecutes this appeal.
No issue is presented in this court with respect to the amount of plaintiff’s re*584covery. The only issue relates to a question of liability, which was resolved against defendant in the companion case.
Hence, for the reasons assigned, the judgment appealed is affirmed at defendant-appellant’s cost.
Affirmed.